 


109 HRES 601 IH: Condemning in strongest terms Iranian President Mahmoud Ahmadinejad’s hateful rhetoric directed toward Israel.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 601 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Cole of Oklahoma (for himself, Ms. Ros-Lehtinen, Mr. Sullivan, Mr. Conaway, Mr. Keller, Mr. McCotter, Mr. Green of Wisconsin, Mrs. Jo Ann Davis of Virginia, Mr. Aderholt, Mr. Akin, Mr. Wilson of South Carolina, Ms. Ginny Brown-Waite of Florida, Mr. Ackerman, Mr. Saxton, Mr. Kennedy of Minnesota, Mr. Norwood, Mr. Rogers of Alabama, Mr. Lewis of Kentucky, Mr. Sensenbrenner, Mr. Boren, Mr. Marchant, Mrs. Miller of Michigan, Mr. Cardoza, Mr. Simmons, Mr. Murphy, Mr. Brown of South Carolina, Mr. Ney, Mr. Fossella, Mrs. Bono, Mr. Tancredo, Mr. Ferguson, Mr. Gerlach, Mr. Wexler, and Mr. Chandler) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning in strongest terms Iranian President Mahmoud Ahmadinejad’s hateful rhetoric directed toward Israel. 
 
Whereas on October 26, 2005, Mahmoud Ahmadinejad, the President of the Islamic Republic of Iran, said in a speech that Israel must be wiped off the map; 
Whereas Ahmadinejad made his remarks at a conference entitled, The World Without Zionism; 
Whereas Ahmadinejad’s comments received condemnation from the United Nations and foreign governments, including a measure passed by a unanimous vote of the U.S. House of Representatives on October 28, 2005; 
Whereas in a speech covered by Iranian state television on December 14, 2005, Ahmadinejad iterated his charge that Israel must be driven from its occupation of Palestinian territory; 
Whereas the Iranian President went on to call the Holocaust a lie, saying, [The Israelis] have fabricated a legend under the name Massacre of the Jews, and they hold it higher than God Himself and that Ahmadinejad hate[s] [Israel's] frail civilization; and 
Whereas such repugnant comments, coming after Ahmadinejad's previous comments, further show the danger Iran could pose to the region and the world, especially if armed with a nuclear weapon, as is the Iranian government's evident wish: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest terms the vile assertions by Mahmoud Ahmadinejad, the President of the Islamic Republic of Iran, and again demands that he disavow his remarks; 
(2)calls upon the United Nations Security Council and all civilized nations to censure Iran for its government's dangerous attempt to rewrite history;  
(3)reiterates its earlier pledge to prevent Iran from procuring nuclear weapons and its steadfast bonds with the State of Israel; and  
(4)affirms its understanding of all of the lessons of World War II, including that the millions murdered in the Holocaust must never be forgotten and such atrocities should never happen again. 
 
